Cak

SoS Oo SI DB Wn BW HBO —

10
1]
12
13
14
15
16
17
18
19
20
21
22

N NN
& W

No
ON

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~l

NEWPORT BEACH: CA 92660
nN

bo
oo

 

MANNING LAW, APC

Newport Beach, CA 92660
Office: (949) 200-8755

ANTHONY BOUYER, an
individual,

Plaintiff,
V.

AU ZONE INVESTMENTS
NO 2, LP, a California limited
partnership; and DOES 1-10,
inclusive,

Defendants.

20062 S.W. Birch Street, Suite 200

 

 

Le 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 10f18 Page ID #:31

Joseph R. Manning, Jr., Esq. (State Bar No. 223381)

ADAPracticeGroup@manninglawoffice.com
Attorneys for Plaintiff ANTHONY BOUYER

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE No.: 2:20-cv-04593-FMO-JEM

Plaintiff's Memorandum of Points and
Authorities in Support of Application for
Default Judgment by Court and Request to
Affix Fees as to Defendant AU ZON
INVESTMENTS NO 2, LP, a California
limited partnership

Hon. Fernando M. Olguin

Date: August 27, 2020
Time: 10:00 a.m.
Ctrm: 6D

 

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 
CA 92660

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

NEWPORT BEACH

 

Case 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 2o0f18 Page ID #:32
5 TABLE OF CONTENTS
3 || I. PROCEDURAL POSTURE..........0..0. 00. 0c ccc ccceccecceceuccuseuseuccucecesns 1
4 || IL. CONCISE FACTUAL STATEMENT ooececsssssssssscscsesesesesesssesssssssssscsssssssssssce 1
5
‘ THT. ARGUMENT (00. cccccccsesesssssesscscsccscscssevssaresssssasecessesessssssacsussssassssesevevsves 2
7 A. The Americans with Disabilities Act...... 00... cccccccscccscecssssesessecacsesceeeeceees 4
L. The Plaintiff is Disabled ..ceccccccccccccccccssscsccsssssssvssteusesvecsessssasssesvacsevsvaes 4
8 2. The Defendants' Business is a Public Accommodation...........64. 000+. 4
9 3. The Business Presented Physical Barviers........0..0.0c0cccccccucececusee 4
10 A, SUIMMALY.cecccceceececeeseseeessssssessesessssesesssssessssesssscavacacsesscavecatatacsssecaeseseees 5
11 B. The Unruh Civil Rights Act. ......... 0.00. cc secs cc ccccscscececsststscscssssscsessseseseeed
12 IV. THE EITEL FACTORS SUPPORT DEFAULT JUDGMENT................ 6
13
14 A. Possibility of Prejudice to Plaintiff......0. 00.0 cccccccecesssesesessscscseecscscseseens 7
15 B The Merits and Sufficiency of the Plaintiff's Claims and Complaint.......7
1
6 C. The Sum of Money at Stake.. oo... ccscccscsecscececsessestscassesvecsesscseseseses 7
17
18 D. The Possibility of Dispute. .......... cccccccessseececesescseescstssestscassesseescsceees 8
19 E. The Possibility of Excusable Neglect.......c.cccscscsssscscsssessssescstessssscseseseeees 8
20
F, Policy Favoring Decision on the Merits.........cccccccccssssesssssscscscsssscscesseeees 8
21
22 || V. REQUEST FOR INJUNCTIVE RELIEF. 2.000000... 00.0. cc ccccccccccccececuceee 8
23 |lvI. REQUEST TO AFFIX ATTORNEY FEES........00-00ccccccccccccccccceecee 10
24
(WHT. }=CONCLUSION 000. ccc cc ccc cccce cence caecuceecuseutueeasunecieesenens 14
25
26
27
28
PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 

 
MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

NEWPORT BEACH.

O
=

So Oo SI DB nN BR WW PO

DD ei a a ea ee ee
Oo OOH ND DB WN BR WY NO KF OC

21
22

,CA 92660
NY NY NY NY KH bt
Oo nN ND Wn HP WW

 

Ke 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 30f18 Page ID #:33

TABLE OF AUTHORITIES
Cases
Aldabe v. Aldabe,
616 F.2d 1089 (9th Cir, 1980)... ececcccscscsescscsssssscsesssscsesvsesececaracscsreseascsssssssesevesseveveseven 7
Blackwell v. Foley,
724 F. Supp. 2d 1068 (N.D. Cal. 2010) .cccccccssssscsesccesstsesessstesesteusesevecsuuccueeaens 9
Chapman v. Pier I Imports (U.S.) Inc.,
631 F.3d 939 (9th Cir, 201 1). ecccccsssssssesssesscsssvsssacsssvsesesscstsvsvausesseae seescersceuecerces 4
City of Riverside v. Rivera,
ATT U.S. 561 (1986)... ecececcesssessssssesescsnessscsssescsscsvsvstsssesasarsususssatsvateeseveseueseeseceneenes 9
Eitel vy. McCool,
782 F.2d 1470 (9th Cir.1986)....ccccessscssssscsssssssscscscscssssevssscecstavasavavsssssacscsssesecevevevenes 7, 8

Geddes v. United Fin.Group,
S59 F.2d 557 (9th Cir.1977).... ce eccesessssessssscscsessssssvsscacsvevsusecssatavsnsssasavasavsvssscavensevaveveve 7

Goodwin v. C.N.J., Inc.,
436 F.3d 44 (1st Cir. 2006) wo.ccccccccccceccccsscscescsscsccacsessscsececsecsectevectee oeecececececcccecas. 9

Helen L. v. DiDario,
46 F.3d 325 (3rd Cir. 1995)... cccccccccsscscsssscscsseccesescssssescstsssssevecsevsvese seuceseeccecececs 3

Independent Living Resources v. Oregon Arena Corp.,
982 F. Supp 698 (D. Org. 1997) o.eeecccecssscsssssesscssscsessssssssvsseserststsuessststeeseuecseuseescens 3

PepsiCo, Inc. v. California Sec. Cans,
238 F. Supp. 2d 1172 (C.D. Cal. 2002).....c.cccccccsssscsesesesssesscsesescscassvsssesessssavereseaseseees 8

Roberts v. Royal Atlantic Corp.,
S42 F.3d 363 (2nd Cir. 2008)... cccsssssssssesesssssscscscscevecsssvsvsusessarssssssssvscavssssevevevevaesace 3

Shanghai Automation Instrument Co., Ltd. v. Kuei,
194 F. Supp. 2d 995 (N.D. Cal. 2001)....c.ccccccscssscsssscssecessescscsvsssescatsssessscssevesesereeseees 8

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

OF APPLICATION FOR DEFAULT JUDGMENT

 
So FH HYD HD Wn BP WO NO

bo BO RQ eee nes
Oo = C&O WH sy HD NW BP WW NYO KK OC

No
&

> CA 92660

NO
A

NO
nN

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~

NEWPORT BEACH.

No
oO

 

Be 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 4of18 Page ID #:34

Vogel v. Rite Aid Corp.,

992 F.Supp.2d 998 (C.D. Cal. 2014) .occcccccccccccscsscscscscsssvsvecacecsestsssacsescstescscavavsavavaes 6
Wilson v. Haria and Gogri Corp.,

479 F.Supp.2d 1127 (E.D. Cal. 2007) w.ccccccccccsssscscssssssssscecsesesessacsesesusssscssscsresescecseeses 5
Statutes

AZ ULS.C. § 12102 (2)(A). eee cecececcsesessesesesesesescscscsssescecsesevavacecsavesasasavasavasasavanssesevevevaeses 4
AZ ULS.C. § 12102 (a). eee ececseesesssesesescsesesescsssessevssescscacscsessssssecsessasatavavassasssassvavereveveses 3
AZ ULS.C. § T2181 (7) A). cceeecccessessesesesssesescsssvscsscscscsvevsusvacasasacaracstassusasasssavsrsasesecseeses 4
AZ U.S.C. § 12182(a) ee eecceceseseseseseesescecscscscscscsesvscavasscsaveavacaessvssessusasessssessasassesevavens 3
A2 ULS.C. § 12182(b)(2)(A) GV)... eeeececcccsessscsescscscssssssescscssssseasecscuessasataavsseseacavevseesessees 3
AZ ULS.C. § 12188 ice ecccesesesssssessscseeseusesssscscssssscsuscsssvsvesaavesauausususacacaesscacavavavavavacs 6
AZ ULS.C. § 121888)... eee ceceseseesessnecscscsescscssscsescscscscsevevavassesesssarasavessvasssesessseseveveves 3
Fed. R. Civ. Proc. 8(0)(6) ..c.cceccssssscscsssssscscsessssescscsesesssscaesevacsssasasecsevassasstsesesesssaaveceeses 6

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 

 
,CA 92660

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

NEWPORT BEACH

Dien

Caige 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page5of18 Page ID#:35

I. PROCEDURAL POSTURE
The complaint was filed in federal court on May 21, 2020. The Proof of Service
for Defendant AU ZONE INVESTMENTS NO 2, LP, a California limited partnership
was filed on June 11, 2020. Defendant never responded to the summons and
complaint and a Request for Entry of Default were filed on July 7, 2020. Default was
entered by Clerk as to Defendant on July 8, 2020.
Il. CONCISE FACTUAL STATEMENT

Plaintiff is an adult California resident. Plaintiff is paraplegic and substantially

So Oo NT DW BR WY HO

limited in performing one or more major life activities, including but not limited to:

—
oS

walking, standing, ambulating, sitting and grasping objects. As a result of these

—
—

disabilities, Plaintiff relies upon a wheelchair, to ambulate. With such disabilities,

—
No

Plaintiff qualifies as a member of a protected class under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the regulations implementing the
ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of Plaintiff's visits to
Defendant’s facility and prior to instituting this action, Plaintiff suffered from a
“qualified disability” under the ADA.

On or about May 14, 2020, Plaintiff went to the business located at 8625

Ce a a
OO “SD RN On BP WD

Woodman Ave., Arleta, CA 91331 to visit and to confirm that this public place of

—"
\O

accommodation is accessible to persons with disabilities within the meaning federal

No
Oo

and state law.

N
—

Unfortunately, although parking spaces were some of the facilities reserved for

22 || patrons, there were barriers for persons with disabilities that cause the named facilities

No
Go

to fail as to compliance with the Americans with Disability Act Accessibility

bdo
aa

Guidelines (“ADAAG”) in or around May 2020 or at any time thereafter up to and

NO
nn

including, the date of the filing of this complaint. Plaintiff experienced an accessible

N
On

parking area where a built up curb ramp that projects from the sidewalk and into the

NO
~

access aisle in violation of Section 406.5 and the curb ramp is in excess of the

No
oO

maximum grade allowed by ADAAG specification in violation of Section 406.1.

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 

 

 
O
©

So Fe SIT Dn BP WY] PPO —&

DOR ea ea ea ea
—_-— 32 Oo DO SI DR nA B® WW HBO KY OC

22

NY NY NH LN
N On Se WL

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~

NEWPORT BEACH, CA 92660

NO
oO

 

 

He 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 6of18 Page ID #:36

Plaintiff would like to return to the business but is dissuaded from doing so
because of the lack of compliance. As soon as the facilities are made accessible,
Plaintiff will be able to patronize the business again without fear of discrimination.

I. ARGUMENT

Rule 55 of the Federal Rules of Civil Procedure allows for judgment to be had
in a case of this type when the Defendant fails to answer the Complaint. In this case,
Defendant was served with the Summons and Complaint evidenced by the Proof of
Service of Summons on file with this court. As detailed in the Declaration of
Plaintiff's counsel, Defendant is neither an infant nor incompetent person nor in
military service or otherwise exempted under the Soldiers’ and Sailors’ Civil Relief
Act of 1940.

Defendant was on notice as to what Plaintiff was seeking as it was served the
Complaint which references with specificity in Plaintiff's Prayer for Relief the fact

that Plaintiff was seeking the following:

1. A preliminary and permanent injunction enjoining Defendant from
further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA,
Civil Code § 51 et seq. with respect to its operation of the Business
and Subject Property;

2. An award of actual damages and statutory damages of not less than
$4,000 per violation pursuant to § 52(a) of the California Civil Code;

3. An additional award of $4,000 as deterrence damages for each
violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016
U.S. Dist. LEXIS 150740 (USDC Cal, E.D. 2016).

4. And, for reasonable attorneys' fees, litigation expenses, and costs
of suit, pursuant to 42 U.S.C. § 12205; California Civil Code § 52.

See complaint and prayer. The Plaintiff is entitled to the relief that he has prayed for in
his Complaint.
A. The Americans with Disabilities Act

Under Title II of the ADA, the general rule is that: “No individual shall

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 
Cd$e 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 7 of18 Page ID #:37

50 OH SDD OH FR WD NH

DQ RQ em a a ea
-_- O& 0 OH IT HD nA BP WO NO KH OC

22

VY NY NH be
N A & Ww

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~

NEWPORT BEACH, CA 92660

No
oO

 

 

be discriminated against on the basis of a disability in the full and equal enjoyment of
the goods, services, facilities, privileges, advantages, or accommodations of any place
of public accommodation by any person who owns, leases (or leases to), or operates a
place of public accommodation.’ 42 U.S.C. § 12182(a). The term “discrimination” is a
little misleading:

Although the term “discrimination” evokes images of active
discrimination, e.g., a person is expressly forbidden to enter the
premises because of his or her disability, Congress also
intended to eliminate more passive forms of discrimination,
€.g., a person is physically unable to enter the premises because
it lacks a wheel-chair accessible entrance. H.R.Rep No. 101-
485 (ID) at 99 (1990), reprinted at 1990 U.S.C.C.A.N.303, 382
(a primary purpose of the ADA is to “bring individuals with
disabilities into the economic and social mainstream of
American life.)

Independent Living Resources v. Oregon Arena Corp., 982 F. Supp 698, fn. 1 (D. Ord
1997). The scope of the Act covers not only intentional discrimination, but also the
discriminatory effects of “benign neglect, apathy, and indifference.” Helen L. v.
DiDario, 46 E.3d 325, 335 (3 Cir 1995) (internal quotations omitted).

To succeed on his Title III, ADA claim, Plaintiff must, “establish that (1) he is
disabled within the meaning of the ADA; (2) that the defendant’s own, lease, or
operate a place of public accommodation; and (3) that the defendant discriminated
against the plaintiff within the meaning of the ADA.” Roberts v. Royal Atlantic
Corp., 542 F.3d 363, 368 (2"4 Cir. 2008). Under Title III of the ADA, one form of
discrimination is defined as failure to remove architectural barriers unless they are not
readily achievable to remove. 42 U.S.C. § 12182(b)(2)(A)(iv). Thus, the following is a
simplified statement of the elements necessary for the plaintiff to prove discrimination
under this section:

1. The plaintiff must be disabled. 42 U.S.C. § 12102(a);
2. Defendant’s facility must be a place of “public accommodation” and, therefore,

governed by Title III of the ADA. 42 U.S.C. § 12182(a);

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 
Case 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 8o0f18 Page ID #:38

Oo Oo SN DN On FP W HBO —

BRD NR a ei ee
Se 2 0 OO YT DH A BP WO NO K§ OC

22

CA 92660
ww NY NY hb
NN mW BR W

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~)

NEWPORT BEACH

bo
oO

 

 

3. Defendant’s facility must have had unlawful architectural barriers. 42 U.S.C. §

12182(b)(2)(A)(iv);

4. The plaintiff must have encountered the architectural barrier precluding his full

and equal access to the facility. 42 U.S.C. § 12188(a).

In this case, Plaintiffs civil rights were violated because Defendant failed to
provide proper access to the parking lot at 8625 Woodman Ave., Arleta, CA 91331
and the Subject Property contained multiple architectural barriers. Plaintiff will
discuss each element, seriatim.

I. The Plaintiff is Disabled

Plaintiff is a disabled man who is substantially limited in performing one or
more major life activities, including but not limited to: walking, standing, ambulating,
sitting, and grasping objects. As a result of these disabilities, Plaintiff relies upon
mobility devices, including, at times a wheelchair, to ambulate. With such
disabilities, Plaintiff qualifies as a member of a protected class under the Americans
with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the regulations
implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
Plaintiff's visits to Defendant’s facility and prior to instituting this action, Plaintiff
suffered from a “qualified disability” under the ADA, including those set forth in this
paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.

2. The Defendant’s Business is a Public Accommodation

The subject property is a business that is expressly identified as a place of
public accommodation and subject to the Title II] of the ADA. See 42 U.S.C. §
12181(7)(B).

3. The Business Presented Physical Barriers

In the present case, the lack of access in and around the parking lot and
pathways located on Defendant’s property, are barriers to Plaintiff. Barriers are

determined by reference to the American with Disabilities Act Accessibility

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 
No
Ww

No
ay

CA 92660

>

No
GN

i)
ON

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

N
~

NEWPORT BEACH

NO
oO

Cd$e 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 9 of18 Page ID #:39

_—

Guidelines (““ADAAG”). Chapman vy. Pier 1 Imports (U.S.) Inc., 631 F.3d9 939, 945
(9" Cir. 2011).

Here, the failure to ensure that accessible facilities were available and ready to
be used by Plaintiff is a violation of law. Plaintiff experienced an accessible parking
area where a built up curb ramp that projects from the sidewalk and into the access aisle
in violation of Section 406.5 and the curb ramp is in excess of the maximum grade
allowed by ADAAG specifications in violation of Section 406.1.

A public accommodation must maintain in operable working condition those

So Oo SID On BP Wb

features of its facilities and equipment that are required to be readily accessible to and
usable by persons with disabilities. 28 C.F.R. § 36.21 1(a).

A failure to make alterations in such a manner that, to the maximum extent

— eet
oO ©

feasible, the altered portions of the facility are readily accessible to and usable by

—
OQ

individuals with disabilities, including individuals who use wheelchairs, or to ensure

—
aN

that, to the maximum extent feasible, the path of travel to the altered area are readily

accessible to and usable by individuals with disabilities. 42 U.S.C. § 12183(a)(2).

—_—
N AN

Here, the failure to ensure that accessible facilities were available and ready to be used

bn
~

by Plaintiff is a violation of the law.

—
oO

Whether the removal of these barriers is “readily achievable” is an affirmative

—
\O

defense that is waived unless raised. Wilson v. Haria and Gogri Corp., 479 F .Supp.2d
1127, 1133 and fn. 7 (E.D. Cal. 2007) (if a Defendants “has failed to plead that barrier

removal is not readily achievable in its answer...the defense is waived” and, in such

NY NY N
NOOO OS

circumstances, the plaintiff need “not come forward with any evidence regarding
barrier removal....”). Here, this is not an issue raised in contention. Moreover, the
complaint allegation that a Defendant failed to meet their barrier allegation is
sufficient in a default judgment setting. Vogel v. Rite Aid Corp., 992 F.Supp.2d 998
(C.D. Cal. 2014) (compiling cases and holding that a Defendants cannot meet their

burden on the issue where they fail to appear and defend).

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 

 
QO
=

So Oo SND DB nA FP WD PHO —

DDR kts
mm OO ODO TID nA BP WO HBO KR OC

22

,CA 92660
wm NN NY bt
Nn On BR W

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

i)
~

NEWPORT BEACH

N
oO

 

 

e 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 100f18 Page ID #:40

4. Summary

Plaintiff is disabled. The Defendant’s business has unlawful barriers. The
Defendant has failed to remove those barriers and violated the American with
Disabilities Act. Plaintiff is entitled to an order requiring Defendant to remove those
unlawful barriers. See 42 U.S.C § 12188.
B. The Unruh Civil Rights Act

The Unruh Civil Rights Act provides that “a violation of the right of any
individual under the Americans with Disabilities Act of 1990 shall also constitute a
violation of this section.” Cal. Civ. Code § 51(f). Under the Unruh Act, a party that
discriminates against a plaintiff in violation of Civ. Code § 51 shall be liable for actual
damages, up to three times actual damages but “in no case” less than $4,000.00 for
each time that he was discriminated against. Cal. Civ. Code § 52(a). In the present
matter, the Plaintiff is asking for one statutory minimum penalty assessment of
$4,000.00 pursuant to California Civil Code § 52, and the actual attorney fees and
costs that he has incurred in the amount of $4,269.00. See declaration of Joseph R.
Manning, Jr. filed contemporaneously with this Application.

IV. THE EITEL FACTORS SUPPORT
GRANTING DEFAULT JUDGMENT

Once a party’s default has been entered, the factual allegations of the complaint,
except those concerning damages, are deemed to have been admitted by non-
responding party. See Fed. R.Civ.Proc. 8(b)(6); see also, e.g., Geddes v. United
Fin.Group, 559 F.2d 557, 560 (9" Cir.1977) (stating the general rule that “upon
default[,] the factual allegations of the complaint, except those relating to the amount
of damages, will be taken as true’).

Nonetheless, “[t]he district court’s decision whether to enter a default judgment
is a discretionary one.” Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9 Cir. 1980).

The Ninth Circuit has directed that courts consider the following factors in

deciding whether to enter default judgment: (1) the possibility of prejudice to plaintiff,

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 
O
©

Oo Oo ST WB A BP WO LP —S

BR ee ee
- Oo ODO FH HT Dn” BP WY NO | OC

22

, CA 92660
NY NY KY
NH nm HR W

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

No
~~

NEWPORT BEACH.

NO
CO

 

 

$e 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 11o0f18 Page ID #:41

(2) the merits of plaintiffs substantive claims, (3) the sufficiency of the complaint, (4)
the sum of money at stake in this action; (5) the possibility of a dispute concerning
material facts; (6) whether Defendant’s default was the product of excusable neglect,
and (7) the strong public policy favoring decisions on the merits. See Eitel v. McCool,
782 F.2d 1470, 1471-72 (9" Cir.1986). A consideration of these merits favors granting
default judgment. |
A. Possibility of Prejudice to Plaintiff

Plaintiff, a disabled person, has alleged that he suffered and continues to suffer
discrimination due to the Defendant’s failure to comply with the ADA and Unruh.
When a Defendant has failed to appear and defend the claims, a plaintiff will be
without recourse and suffers prejudice unless the default judgment is entered. Vogel v.
Rite Aid Corp., 992 F.Supp.2d 998 (C.D. Cal. 2014) (granting a default judgment for a
disabled plaintiff suing under the ADA and Unruh, relying upon this rationale).
B. The Merits of the Plaintiff’s Claim and Sufficiency of the Claim

These two Eifel factors are discussed above under section III of this brief.
Plaintiff has sufficiently stated a meritorious claim.
C. The Sum of Money at Stake

The fourth Fitel factor balances “the amount of money at stake in relation to the
seriousness of the [d]efendant’s conduct.” PepsiCo, Inc. v. California Sec. Cans, 238
F.Supp. 2d 1172, 1176 (C.D. Cal 2002). “Default judgment is disfavored where the
sum of money at stake is too large or unreasonable in relation to Defendants’
conduct.’ Vogel, supra, at *8. Here, Plaintiff seeks a total of $8,269.00. “Courts
frequently grant default judgment in Unruh Act and ADA cases and impose similar
financial liabilities on the Defendants.” Jd. at *9 (finding $13,739.20 was reasonable
and collecting other cases where $10,119.70 and $12,000.00 were also reasonable and,
in fact, “a relatively small award of damages” in similar ADA cases).

D. The Possibility of Dispute

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 
O
©

Oo Oo SID On BR WY HY

DQ Ree a ee
-_- O&O On DB nA BW PO KH OC

22

NR bh
mS Ww

No
ON

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

Ko
~

NEWPORT BEACH, CA 92660
ony

bo
Oo

H

 

e 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 12o0f18 Page ID #:42

Where there is a properly pled and supported complaint and the Defendant has
failed to oppose the motion, then “no factual dispute exists that would preclude the
entry of default judgment” and these factors “favors the entry of default judgment...”
Id. at *9.

E. The Possibility of Excusable Neglect

While there is always a “theoretical possibility” that the Defendant might show
up claiming excusable neglect, where the defendants “were properly served with the
Complaint, the notice if entry of default, as well as the papers in support of the instant

39

motion,” this factor favors an entry of default judgment. Shanghai Automation
Instrument Co., Ltd v. Kuei, 194 F. Supp. 2d 995, 1005 (N.D. Cal. 2001).
F. Policy Favoring Decision on the Merits

“Cases should be decided upon their merits whenever reasonably possible.”
Eitel, 782 F.2d at 1472. The fact that Rule 55(b) exists demonstrates that “this
preference, standing alone, is not dispositive.” PepsiCo, 238 F.Supp.2d at 177
(reasoning that “Defendants” failure to answer Plaintiffs’ Complaint makes a decision
on the merits impractical, if not impossible”). Given that the Defendant failed to
appear and defend, the seventh Eitel factor does not preclude the entry of default
judgment.

V. REQUEST FOR INJUNCTIVE RELIEF

“Under well-established principles of equity, a plaintiff seeking permanent
injunctive relief must satisfy a four-factor test by showing: (1) that it has suffered an
irreparable injury; (2) that remedies available at law, such as monetary damages, are
inadequate to compensate for that injury; (3) that, considering the balance of hardships
between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the
public interest would not be disserved by a permanent injunction.” Cottonwood Envtl.

Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1088 (9th Cir. 2015) (internal quotation

marks omitted).

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

OF APPLICATION FOR DEFAULT JUDGMENT

 
MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200
, CA 92660

NEWPORT BEACH.

 

 

 

Cage 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 13o0f18 Page ID #:43
1 ||A. Plaintiff Has Suffered Injury
2 This factor is discussed above under Section III of this brief. Plaintiff has
3 || sufficiently shown that he has suffered an injury and stated a meritorious claim.
4 |B. Monetary Damages Are Inadequate and a Remedy In Equity Is Warranted
5 and in the Public Interest
6 The ADA not only requires that businesses provide accessible facilities, i.e.
7 || facilities that physically comply with the Access Standards, but they have an ongoing
8 || duty to ensure that those accessible features remain ready to be used by persons with
9 || disabilities: “A public accommodation shall maintain in operable working condition
10 || those features of facilities and equipment that are required to be readily achievable to
IT ||and usable by persons with disabilities . . ..” 28 C.F.R. § 36.211(a). The Department
12 || of Justice explains the purpose of this Regulation:
13 “Section 36.211 Maintenance of Accessible Features Section 36.211
14 provides that a public accommodation shall maintain in operable
15 working condition those features of facilities and equipment that are
16 required to be readily accessible to and usable by persons with
17 disabilities by the Act or this part. The Act requires that, to the
18 maximum extent feasible, facilities must be accessible to, and usable
19 by, individuals with disabilities. This section recognizes that it is not
20 sufficient to provide features such as accessible routes, elevators or
21 ramps, if those features are not maintained in a manner that
22 enables individuals with disabilities to use them.”
23 28 C.F.R., Part 36, Appendix C, § 36.211 (emphasis added). “A violation of the
24 ||ADA can occur where a defendant’s business is in compliance with ADAAG
25 ||requirements, but that defendant does not maintain its compliant features in a useable
26 |/manner.” Kohler v. Flava Enterprises, Inc., 826 F. Supp. 2d 1221, 1227-28 (S.D. Cal.
27 |/2011). Therefore, Defendant is required to provide accessible routes and parking
28
PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 
MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

O
©

Co OH I DB mn BP WO NO

DDR em eee
-_—- F&F OO OH IT DH NA BP WO NO KY CO

22

NY NY NY NY LN
SN OH HR WH

NEWPORT BEACH, CA 92660

N
oo

He 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 14 0f18 Page ID #:44

facilities for persons with disabilities. Further, Defendant is also required to maintain
the accessible facilities so that they remain useable for persons with disabilities.

Because access of public accommodations is a fundamental purpose of the
ADA, and injunctive relief is the only remedy, monetary damages are inadequate, a
remedy in equity is warranted and in the public interest.

VI. REQUEST TO AFFIX ATTORNEY FEES

Plaintiff's rights were violated under Title III of the Americans with
Disabilities Act and the Unruh Civil Rights Act. Under both Title III of the ADA and
Unruh Civil Rights Act, a prevailing plaintiff is entitled to an award of reasonable
attorney fees. See 42 U.S.C § 12205; Cal. Civ. § 52(a). With these cases, it is
inappropriate to use the default fee schedule under Local Rule 55.

First, a cause of action under the Title III of the ADA does not allow for
damages. Goodwin v. C.N.J., Inc., 436 F.3d 44, 50 (1dt Cir. 2006) (“money damages
are not an option for private parties suing under Title II of the ADA.”) Thus, a
reasonable attorney fee award cannot be calculated in a Title II ADA case by
reference to the Local Rule schedule. Because the sole remedy under the particular
case of action is equitable, one cannot calculate the “amount of judgment to arrive at a
fee award. In other words, because the Plaintiff is entitled to injunctive relief under
ADA — not damages — the amount of a “reasonable” fee cannot be determined by the
schedule. “Indeed, in lawsuits under the ADA itself (unlike the California Civil Rights
statutes), only injunctive relief is available and no damages are available. ADA Title
III damages are always zero; yet Congress specifically offered statutory attorney fees
as incentive to encourage attorneys to handle these important cases.” Blackwell v.
Foley, 724 F. Supp. 2d 1068, 1077 (N.D. Cal. 2010).

Second, it would be inappropriate to use the local rule fee schedule to determine
a reasonable fee for pursuing these civil rights claims. The fee schedule creates a
proportionality rule between damage recovery and attorney fee award. This has been

expressly rejected by the Supreme Court for use in civil rights cases. See City of

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

 

OF APPLICATION FOR DEFAULT JUDGMENT

 
Cay

Oo eH TDR nA FB WO WN

10
1]
12
13
14
15
16
17
18
19
20
21
22

, CA 92660
NN NO NH NO
DA vA B YD

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

N
~~

NEWPORT BEACH.

N
oO

Be 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 15o0f18 Page ID#:45

Riverside v. Rivera, 477 U.S. 561, 578 (1986) (“A rule of proportionality would make
it difficult, if not impossible, for individuals with meritorious civil rights claims but
relatively small potential damages to obtain redress from the courts. This is totally
inconsistent with Congress’ purpose....”). As one federal court noted, “damages are
not considered the primary purpose of California laws protecting physically disabled
persons.” Blackwell, 724 F.Supp.2d at 1077. “If fees were limited by the amount of
damages, no matter how meritorious the clients’ claims might be, attorneys simply
would not take these cases. This would be contrary to legislative determinations that
statutory attorney fees should encourage attorneys to represent disabled persons.” Jd.

In sum, it is simply inappropriate to tie the amount of recoverable attorneys’
fees to the amount of monetary recovery in these small dollar civil rights cases.
Plaintiff requests this Court affix the attorneys’ fees.

Pursuant to this Court’s Minute Order dated July 15, 2020, Plaintiff includes the
chart entitled “Calculations Summary — Global” on the next page. Thereafter, on the
page that follows, Plaintiff includes the “Calculations Summary — Attorney’s Fees”

which is also attached as a freestanding document herein as Exhibit 5.

//
//

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

 

OF APPLICATION FOR DEFAULT JUDGMENT

 

 
,CA 92660

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

NEWPORT BEACH

Cage 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 160f18 Page ID #:46

 

 

 

 

 

 

 

 

 

 

1 Calculations Summary- Global
2 Damages Type Authority Damages in dollars
3 Injunctive Relief Preliminary and 42 U.S.C. section None
Permanent Injunction | 12181 et seq. as
4 amended by the ADA
Amendments Act of
5 2008 (P.L. 110-325)
and UCRS, Civil
6 Code section 51 et.
7 seq.
Monetary Actual damages and | Section 52(a) of the $4000
8 Statutory damages of | California Civil Code
$4000 pursuant to
9 violation of section
10 52(a) of the
California Civil Code
1
Monetary Deterrence Damages _ | Johnson v. Guedor, $4000
12 of $4000. Johnson v. | 218 F. Supp. 3d
Guedor, 218 F. Supp. | 1096; 2016 U.S. Dist.
13 3d 1096; 2016 U.S. | LEXIS 150740
14 Dist. LEXIS 150740 | (USCD Cal, E.D.
(USCD Cal, E.D. 2016)
15 2016)
Monetary Reasonable 42 U.S.C. section $4269
16 attorney’s fees, 12205; California
17 litigation expenses Civil Code section 52
and costs of suit.
18 Declaration of Mr.
Manning, (Ex. 1
19 herein) (See also
freestanding
20 document entitled
1 “Calculations
Summary- Attorney’s
22 Fees Details” Exhibit
5 herein). See also
23 the following page in
24 this Memorandum
Total monetary
25 damages:
$12,269
26
27 | //
28

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 
MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cage 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 17of18 Page ID #:47
| .
Calculations Summary — Attorney’s Fees
2 Details
3 Anthony Bouyer v. Au Zone, et al. Case No. 2:20-cv-04593-
4 CLIENT: FMO-JEM
ACCOUNTING: ATTORNEY HOURS WORKED/Hourly Value
5 HOURLY RATE: Joseph R. Manning, Jr. (IRM) $450 / Associate Attorney (AA)
$425 $375
6
Billing
7 Date Task Attorney | Hours Amount
5/15/2020 | Reviewed information received from client JRM 0.5 $225.00
8 5/18/2020 | Met with client and discussed case. JRM 0.25 $112.50
9 Examined the alleged violations of the ADA Access Guidelines | JRM
at the property and confirmed they are not ADA compliant as
10 5/20/2020 | set forth in the Complaint. 1 $450.00
Conducted research of public records to determine identities | AA
11 5/20/2020 | of business owner and owner of the real property 1.35 $506.25
5/21/2020 | Edit/draft complaint for filing. JRM 1 $450.00
12 Reviewed and executed the front matter (civil case AA
5/21/2020 | coversheet, summons, etc.). 0.5 $187.50
13 Reviewed court-issued summons, Notice of Assignment, AA
14 6/3/2020 | Standing order. 0.4 $150.00
Reviewed and executed the Request for Entry of Default; AA
15 review file generally to confirm service proper and effected
7/7/2020 | as to proper defendant. 0.7 $262.50
16 Drafted delcaration on behalf of client in support of Plaintiff's | AA
Application for Entry of Default Judgment. Contacted client to
17 7/17/2020 | execute declaration. 0.6 $225.00
Drafted Notice of Motion and Motion for Application for AA
18 Entry of Default Judgment, and declaration in support.
7/17/2020 | Compiled exhibits and instructed staff to file. 2.5 $937.50
19 7/29/2020 | Review Default Package and Approve JRM 0.5 $225.00
20 Litigation Expenses
2] Filing Fees $400
Service Cost $138
22
323
S54 Total Bill $4,269
—t
Y
§25
226
i
S
227
z
28
PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT
OF APPLICATION FOR DEFAULT JUDGMENT

 

 

 

 

 

 

 

 

 

 
O
©

Oo CO JI HN nA BP WOW NO

BO BR mee ee
—-_— CO OO DH ID NA F&F WY NO HSH CO

22

nN BN
pt WD

N
ON

MANNINGLAW, APC
20062 S.W. BIRCH ST., STE., 200

bo
~

NEWPORT BEACH, CA 92660
Wn

bo
oO

He 2:20-cv-04593-FMO-JEM Document 13-1 Filed 07/29/20 Page 18 0f18 Page ID #:48

VII. CONCLUSION
Plaintiff respectfully request this Court grant his application for default

judgment and issue the proposed judgment.

Dated: July 29, 2020 MANNING LAW, APC

By: /s/ Joseph R. Manning, Jr.
Joseph R. Manning Jr.
Attorneys for Plaintiff

 

 

PLAINTIFF’S MEMORANDUM OF POINTS AND AUTHORITIES IN SUPPORT

 

 

OF APPLICATION FOR DEFAULT JUDGMENT

 

 
